Citation Nr: 0824072	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  02-14 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for ankylosing spondylitis. 

2.  Entitlement to service connection irritable colon syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's petition to reopen the 
claims for service connection for ankylosing spondylitis and 
irritable colon syndrome. 

In May 2004, the Board granted the petition to reopen the claim 
for service connection for ankylosing spondylitis and irritable 
colon syndrome. The Board remanded the claim at that time for 
further development. 


FINDINGS OF FACT

1.  After resolving all reasonable doubt in the veteran's favor, 
the veteran's ankylosing spondylitis had its onset in service. 

2.  Irritable colon syndrome was diagnosed many years after 
service and not as a result of the veteran's active service. 


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis was incurred in active service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  Irritable colon syndrome was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007). 


Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to notify the veteran of any evidence that is necessary 
to substantiate his claims. This includes notifying the veteran 
of the evidence VA will attempt to obtain and that which the 
veteran is responsible for submitting. Proper notice must inform 
the veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that the VA 
will seek to provide; and (3) that the veteran is expected to 
provide. See 38 C.F.R. § 3.159 (2007). These notice requirements 
apply to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, and 
the effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing VA's 
duty to provide a veteran with notice of the information and 
evidence necessary to substantiate a claim. The purpose of these 
changes is to clarify when VA has no duty to notify a veteran of 
how to substantiate a claim for benefits, to make the regulation 
comply with statutory changes, and to streamline the development 
of claims. The amendments apply to all applications for benefits 
pending before VA on, or filed after May 30, 2008, which includes 
this claim. Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which previously stated that VA will 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not receive 
the necessary information and evidence requested from the veteran 
within one year of the date of the notice, VA cannot pay or 
provide any benefits based on that application. The revised 
sentence reflects that the information and evidence that the 
veteran is informed that he or she is to provide, must be 
provided within one year of the date of the notice. Finally, 
under 38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement to 
the benefit claimed cannot be established. VA may continue to 
have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in August 2003 and May 2004. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. The veteran 
did not receive notice consistent with Dingess. However, since 
the preponderance of the evidence is against the claim for 
service connection for irritable colon syndrome, any question as 
to the appropriate disability rating and effective date to be 
assigned is moot. As for the issue of service connection for 
ankylosing spondylitis, this claim is to be granted, and the RO 
will provide appropriate notification with regard to a disability 
rating and an effective date to be awarded. 

The RO has taken appropriate action to comply with the duty to 
assist the veteran with the development of his claims. The record 
includes service medical evidence, VA medical evidence, private 
medical evidence, statements from the veteran, medical articles 
and VHA opinions. Pursuant to the May 2004 Board remand, VA 
provided a medical opinion regarding the veteran's claims. VHA 
opinions were later sought and obtained in January 2008 and 
May 2008. The veteran was also given the opportunity to submit 
any additional records that he may have. There are no known 
additional records or information to obtain. 

A hearing was offered and declined. As such, the Board finds that 
the record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary to 
assist the veteran with his claims.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran claims that service connection is warranted for 
ankylosing spondylitis and irritable colon syndrome based upon 
service incurrence. 

Having carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for service 
connection for irritable colon syndrome and the appeal as to that 
claim will be denied.  Resolving all reasonable doubt in the 
veteran's favor, the claim for service connection for ankylosing 
spondylitis is granted. 

As to the veteran's claim for service connection for irritable 
colon syndrome, the competent and probative evidence does not 
show that the veteran has irritable colon syndrome as a result of 
service. 

Ankylosing Spondylitis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service. 
38 U.S.C.A. § 1110. Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d). 

Certain diseases, including arthritis, may be presumed incurred 
in service if shown to have manifested to a compensable degree 
within one year after the date of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In the instant claim, service medical records show an old right 
knee injury on pre-induction examination in November 1954. 
Physical examination was negative. In June 1955, he complained of 
pain in the right knee on and off for the past four years. He was 
told to use hot soaks, rubbing compound, and an ace bandage. In 
July 1955, he complained of a sprain of the right ankle. He was 
treated with hot soaks and an ace bandage. In November 1955, he 
was seen with complaints of chest pain. There was no abnormality 
found. In February 1956, he underwent x-ray of the left knee. No 
bone or joint abnormality was noted. In September 1956, a pre- 
separation examination was performed. Clinical evaluation of the 
spine, upper and lower extremities, and chest were deemed normal. 
Three months later in December 1956, the veteran signed a 
statement indicting that to the best of his knowledge, there had 
been no change in his physical condition. 

May 1968 private treatment records show the veteran was 
hospitalized at the Lahey Clinic with the chief complaint of 
chest pain with sensation of tightness over the epigastrim 
radiating to both sides of the chest most of the time at night 
and lasting 2 to 3 hours. Examination at that time was negative 
except for mild tenderness to pressure over the chondrosternal 
areas. The veteran was diagnosed with ankylosing spondylitis and 
physical therapy was recommended with height checks at monthly 
intervals. In June 1968, he returned to the Lahey Clinic. He had 
a height check and his chest expansion was only 1.5 inches. He 
had decreased motion of the lumbar spine. 

In October 1970, a statement was sent to VA by the veteran's 
physician, W.P.B., Jr., MD. He indicated that the veteran had 
been under his care from March 1969 to April 1969 as a result of 
a March 1969 auto accident. The physician stated that the veteran 
had ankylosing spondylitis and a flare of muscular strain in the 
back and chest as a result of the accident, which subsequently 
improved. 

Since 1968, the veteran has undergone treatment for his diagnosed 
ankylosing spondylitis. At a July 2006 VA examination, it was 
noted that the veteran had ankylosing spondylitis and with chest 
expansion with maximum deep breath, he was able to expand his 
chest at the nipple level only by 1 cm. X-rays taken prior to the 
examination were reported to show complete fusion of his 
sacroiliac joints as well as fusion of his lumbosacral spine. 
This VA examiner stated that it was his opinion that the 
veteran's ankylosing spondylitis was not reasonably attributed to 
his service in the military. However, he believed that the impact 
loading that he suffered in service, probably contributed to the 
acceleration of the symptoms. 

In December 2007, a VA examiner was asked to review the veteran's 
case and provide an opinion on ankylosing spondylitis. The 
examiner stated that the veteran was diagnosed with ankylosing 
spondylitis in 1968. It was this examiner's opinion that the 
veteran's ankylosing spondylitis was not service related and that 
it was genetic related HLA-27 auto immune disease which was not 
related to trauma or activity. It was also this examiner's 
opinion that trauma or activity did not accelerate the natural 
progression of the disease. 

In a January 2007 Veterans Health Administration (VHA) medical 
opinion was rendered on the question of whether there was any 
evidence that the veteran's condition (ankylosing spondylitis) 
developed while he was in the service from December 1954 to 
December 1956. The examiner stated that during that time, the 
veteran had complaints of chest pain and pain in the knees and 
ankles. For many patients with ankylosing spondylitis, disease 
symptoms could be insidious in onset, and in younger, physically 
active individuals, ascribed to other problems (e.g. sprains and 
injuries). Ankylosing spondylitis could present with peripheral 
joint manifestations as opposed to back problems. According to 
the VHA examiner, it was possible that the knee and ankle pain in 
service were early manifestations of the veteran's condition. X-
rays were apparently negative and there would be no way at the 
time of the opinion to know whether the peripheral problems were 
related to ankylosing spondylitis. The examiner stated that the 
possibility could not be excluded. 

The examiner further indicated that patients with ankylosing 
spondylitis could present with atypical chest pain. Chest pain 
could be the first of maifestation of disease, reflecting 
involvement of the costovertebral joints. X-rays could be 
negative. The veteran had documented decreased chest expansion. 
The examiner stated that it was possible that the chest pain was 
a sign of spondylitis but at the time of the opinion, it would 
not be possible to tell. 

Finally, the examiner indicated that while many patients with 
ankylosing spondylitis related their symptoms to injury or use, 
that point was not well established. The relationship between 
impact loading and acceleration of the disease, as raised by the 
VA examiner in the July 2006 examination report, was considered 
to be speculative. 

After reviewing the record, the Board finds the evidence with 
respect to the veteran's service connection claim for ankylosing 
spondylitis to be at least in relative equipoise. While one 
examiner indicated that the veteran's ankylosing spondylitis was 
not a result of service and another stated that symptoms could 
have been accelerated as a result of impact loading in service, 
the VHA examiner, who is a specialist in rheumatology, indicated 
that some of the symptomatology for ankylosing spondylitis, such 
as atypical chest pain, pain attributed to sprains and injuries, 
and negative x-rays attributable to the complaints made, were 
seen in service. All of the examiners' opinions disagreed with 
each other, specifically on aggravation; one indicating that 
impact loading had a relationship with the acceleration of the 
disease and the VHA examiner and January 2007 VA examiners 
reports disagreeing with that finding, calling it speculative. 

The fact remains, however, that it is not necessary to establish 
service connection to a certainty. Under the benefit of the doubt 
rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant 
to prevail, there need not be a preponderance of the evidence in 
the veteran's favor, but only an approximate balance of the 
positive and negative evidence. In other words, the preponderance 
of the evidence must be against the claim for the benefit to be 
denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). In this 
case, the Board concludes that the evidence concerning the onset 
of the veteran's ankylosing spondylitis is at least in equipoise, 
and that, therefore, service connection is warranted. 

Irritable colon syndrome

Under applicable criteria, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service. 38 U.S.C.A. § 1110. Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Service medical records show that the veteran's abdomen and 
viscera were clinically evaluated as normal on pre-induction 
examination in November 1954. In February 1956, the veteran was 
admitted to the infirmary complaining of vomiting on two 
occasions and then fainting. He was admitted with the diagnosis 
of viral gastroenteritis. While hospitalized, he complained of 
stomach pain. He was discharged two days later, much improved. 
The discharge diagnosis was influenza-like syndrome, treated and 
cured. On pre-separation examination in September 1956, the 
veteran's abdomen and viscera were clinically evaluated as 
normal. There were no complaints of a medical nature at the time 
of the examination. Three months later, the veteran indicated 
that to the best of his knowledge, there had been no change in 
his physical condition since his pre-separation examination of 
September 1956. 

After service, the veteran filed a claim for service connection 
in January 1957, complaining of stomach trouble. He underwent VA 
examination in February 1957. He complained of a history of 
stomach trouble in February 1956, with frequent attacks of 
vomiting and vomiting blood on several occasions. A 
gastrointestinal (GI) series was performed with no abnormality of 
the esophagus, duodenum, or stomach shown. The pertinent 
diagnosis was GI examination was negative. 

In April 1960, the veteran was seen at the Lahey Clinic, 
complaining of, amongst other issues, off and on nosebleeds, and 
black stools on two occasions one year prior to examination. A GI 
study was found to be normal. An oral cholecystogram showed a 
normal gallbladder. A barium enema showed a normal colon and 
normal terminal ileum. The diagnosis was functional indigestion. 
In July 1965, he was treated at the Peter Brigham Hospital for 
complaints of rectal bleeding. The impression was internal 
hemorrhoids. In 1968, an oral cholecystogram and barium meal were 
normal. 

In the 1970's, the veteran was treated for possible ulcerative 
colitis and for ulcerative colitis. In July 1977, he was treated 
at the Peter Brigham Hospital for a question of internal 
bleeding. A VA examination of October 1978 indicated that the 
veteran continued to make ulcerative prostatitis complaints. He 
stated that he was hospitalized in service for one week after he 
coughed up one teaspoonful of blood. He related that he was 
treated at the Lahey clinic for one year for duodenal ulcer. He 
also related treatment in 1977 for rectal bleeding. A GI series 
showed no abnormality in the esophagus, stomach, or duodenum. The 
diagnosis was history of duodenal ulcer, not confirmed by Lahey 
clinic abstract. 

In January 1982, the veteran was treated at Massachusetts General 
Hospital. A flexible sigmoidscopy reported indicated that mucosa 
was hyperemic and slightly granular. A January 1983 pathology 
report from a biopsy showed diffuse active colitis consistent 
with inflammatory bowel disease. 

In the 1990's, the veteran continued to be seen for irritable 
bowel syndrome (IBS). In February 1996, it was indicated that the 
IBS was stable. In April 2001, after reviewing service records 
which the veteran provided that showed that he had an episode of 
gastroenteritis in 1956, the examiner assessed that the veteran 
had inflammatory bowel disease, possible first manifestation 
while in service. 

In December 2006, the veteran underwent a VA examination for his 
digestive complaints. The veteran related a history of bloody 
diarrhea in service in 1955. He reported bloody diarrhea since 
that time and it had become progressively worse. The examiner 
indicated that the veteran had ulcerative colitis, onset 1955. 
The veteran stated he had daily abdominal pain and bloody 
diarrhea 15/30 days of the month. The examiner opined that the 
veteran's irritable colon syndrome was the result of his genetic 
condition of HLA-B27 mediated auto immune disease. He also opined 
it was more likely than not that the irritable bowel condition 
was aggravated by stress, both mental and physical, which he 
endured in military service. He stated that the stress was 
related to fatigue, trauma-related experiences, and lack of diet 
control. 

A VHA medical opinion was rendered in March 2008. An extensive 
review of the records by the examiner indicated that the veteran 
had been diagnosed, and treated for inflammatory bowel disease. 
The first reference to such treatment was in July 1977 at Peter 
Brigham Hospital. Those findings were consistent, but not 
diagnostic of ulcerative colitis. Based on information provided 
to the examiner, it was stated that it was less than 50 percent 
that the veteran's GI symptoms that manifested in the late 1950's 
and onward were etiologically related to the 1956 inservice 
episode of vomiting times 2 and fainting documented in his 
service medical evidence. The only GI related records during 
active duty according to the examiner were the February 1956 
hospitalization for vomiting and fainting. As the records stated, 
the veteran was noted at that time to have an injected pharynx, 
and the admitting diagnosis was viral gastroenteritis. The 
discharge diagnosis was influenza-like syndrome. There were no GI 
abnormalities on pre-separation examination in September 1956, 
and the veteran did not volunteer any GI complaints at that time. 
The veteran, according to the examiner, presented at different 
times over the years with a variety of GI symptoms. The diagnosis 
of inflammatory bowel disease was made in 1977. This was 
described by the examiner as an idiopathic, autoimmune disorder. 
Therefore, the etiology of the disorder was not known. The 
examiner stated that she was unable to determine whether or not 
activities in the military were associated with the diagnosis. 

After a thorough review of the entire record, service connection 
for irritable colon disease is not warranted. Although at least 
one VA examiner has attributed the disorder to service, he 
indicated in an April 2001 VA examination report that because the 
veteran had gastroenteritis in 1956, it was possible that the 
veteran's irritable colon system manifested in service. 
Unfortunately, a further reading of the records showed that this 
was a tentative diagnosis upon hospitalization which was changed 
to influenza-like syndrome on hospital discharge. Therefore, the 
opinion was rendered based upon a diagnosis of a condition that 
the veteran was found not to have upon hospital discharge. 

Additionally, another VA examiner indicated in December 2006, 
that it was more likely than not that the irritable bowel 
condition was aggravated by stress, both mental and physical, 
which he endured in military service. He stated that the stress 
was related to fatigue, trauma-related experiences, and lack of 
diet control. However, there is no evidence of record, nor has 
the veteran indicated, that he had irritable bowel condition in 
service aggravated by stress related to fatigue or that he had 
any trauma related experiences, or that he had a lack of diet 
control. An indication of these statements are not reflected 
anywhere in the veteran's service medical records. Since the 
record does not show, nor does the veteran claim that he had 
these symptoms, there is no basis upon which to establish 
aggravation of what the examiner alleges is a preexisting 
condition aggravated by stress. 

Finally, the March 2008 VHA opinion indicates, as the record 
shows, no evidence of irritable colon syndrome or findings 
consistent with this disorder, prior to 1977, which is 20 years 
after service discharge. Although there was evidence of one 
stomach complaint and vomiting two times while in service, there 
is nothing in the record that can associate those findings with 
irritable colon syndrome. 

Since the April 2001 and December 2006 VA opinions are based on 
faulty evidence, and the March 2008 VHA opinion was unable to 
attribute a plethora of GI symptoms to any event in service, 
service connection for irritable colon syndrome is not warranted. 


ORDER

Service connection for ankylosing spondylitis is granted. 

Service connection for irritable colon syndrome is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


